884 F.2d 1389Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elmer SMALLWOOD, Plaintiff-Appellant,v.Charles W. SPRINGER, Defendant-Appellee.
No. 89-3224.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1989.Decided Aug. 28, 1989.Rehearing Denied Sept. 18, 1989.

Elmer Smallwood, appellant pro se.
Christine Ann Williams and Leanne Rohart, Abato, Rubenstein & Abato, PA, for appellee.
Before WIDENER and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Elmer Smallwood appeals from the district court's order granting summary judgment for the defendant in a suit for benefits under ERISA, 29 U.S.C. Sec. 1001 et seq.    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Smallwood's contention in his informal brief that he did not intend his retirement to be final so that his claim was timely filed is without merit.  There is no provision under Maryland law for tolling of the statute of limitations under these circumstances.  Moreover, the fact that co-workers may have received a larger pension is not material to this case so to preclude summary judgment.  See Celotex Corp. v. Catrett, 477 U.S. Sec. 317 (1986).  Further, Smallwood's contention in his May 23, 1989 letter to the Court that he was entitled to credit for 35 full pension credits cannot be considered on appeal, as it was not raised below.  Accordingly, we affirm on the reasoning of the district court.  Smallwood v. Springer, C/A No. 89-1938 (D.Md. Dec. 28, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.